TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00632-CR



                                  Leroy Williamson, Appellant

                                                  v.

                                   The State of Texas, Appellee


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
            NO. 8325, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             M E M O R A N D U M O P I N I ON


PER CURIAM

               Appellant’s brief was due January 18, 2010. The brief has not been received

and appellant’s appointed attorney, Jeffrey D. Parker, did not respond to this Court’s notice that the

brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and, if so, whether the attorney it appointed to represent

appellant has abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The court shall make appropriate

findings and recommendations. If necessary, the court shall appoint substitute counsel who will

effectively represent appellant in this cause. A record from this hearing, including copies of all
findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the clerk

of this Court for filing as a supplemental record no later than April 26, 2010. Rule 38.8(b)(3).



Before Chief Justice Jones, Justices Pemberton and Waldrop

Abated

Filed: March 12, 2010

Do Not Publish




                                                  2